         Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 1 of 8

                                                                          Seyfarth Shaw LLP
                                                                      233 South Wacker Drive
                                                                                   Suite 8000
                                                                  Chicago, Illinois 60606-6448
                                                                             T (312) 460-5000
                                                                             F (312) 460-7000

                                                                       cdegroff@seyfarth.com
                                                                             T (312) 460-5982

                                                                            www.seyfarth.com

November 20, 2020

The Hon. Vanessa L. Bryant
United States District Judge for the District of Connecticut
US District Court for the District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street, Annex 135
Hartford, CT 06103


Re:    EEOC v. Yale New Haven Hospital, Inc.
       Civil Action No. 3:20-cv-00187-VLB

Dear Hon. Judge Bryant:

       Regrettably, while YNHH has attempted to informally resolve its discovery

concern with the EEOC, Defendant needs additional guidance to prevent undue

prejudice. The following letter sets out YNHH’s understanding of the dispute. Also

attached is a letter articulating the EEOC’s views of the dispute.1


       The issue Defendant respectfully presents is simply whether YNHH is

allowed to conduct discovery corresponding to that discovery granted to the EEOC

in the Court’s Order dated November 3, 2020 (ECF No. 48). YNHH believes bilateral

discovery was the Court’s intent. The EEOC disagrees.




1 Because the Court’s order requires a succinct summary of the issue, YNHH
disagreed with the EEOC including multiple pages of Plaintiff’s argument in
Defendant’s letter. To address the disagreement, YNHH recommended the EEOC
prepare its position separately and agreed the Parties would submit them together.
         Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 2 of 8
                                                           The Hon. Vanessa L. Bryant
                                                                  November 20, 2020
                                                                              Page 2


      On October 29, 2020, the Plaintiff EEOC requested clarification on the

wording of the Court’s October 16, 2020 order (ECF No. 45), as the Order did not

specifically provide for discovery by the EEOC during Phase I. The EEOC also

requested additional time to complete that Phase I discovery. The Court clarified

in ECF No. 48 that the EEOC would be allowed to conduct certain discovery on

particular topics, as well as granted additional time to conduct discovery.


      The EEOC takes the position that the Court, by its wording in ECF No. 48,

intended to deny YNHH the opportunity to conduct reciprocal written discovery

during Phase I. In an attempt at compromise, and to avoid troubling the Court with

this issue, on November 9, 2020, YNHH offered to limit its discovery to only 7

interrogatories (one of which relates to each Aggrieved Individual identified) and 4

document requests.


      Specifically, Defendant’s discovery, originally served on August 18, 2020,

seeks:


•     the facts and documents supporting the EEOC’s position that YNHH has an

integrated enterprise relationship with other entities;


•     the facts and documents supporting the EEOC’s allegation that YNHH is a

joint employer with other entities; and


•     the facts and documents supporting the EEOC’s claim that the Aggrieved

Individuals it chooses to identify had an employment relationship with YNHH.
           Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 3 of 8
                                                             The Hon. Vanessa L. Bryant
                                                                    November 20, 2020
                                                                                Page 3


         The EEOC rejected YNHH’s compromise and maintains that the Defendant is

precluded from conducting any discovery during Phase I.


         YNHH simply seeks clarification on the Court’s November 3, 2020 Order to

confirm that YNHH is permitted to conduct discovery on the same topics as those

allowed for the EEOC.


         Without this discovery, YNHH will learn the factual and evidentiary bases for

the EEOC’s legal theories for the first time during summary judgment briefing, with

no opportunity to investigate the support for the EEOC’s theories, thus unduly

prejudicing YNHH. As this Court has instructed, “[t]he purpose of discovery is to

provide a mechanism for making relevant information available to the litigants.

‘Mutual knowledge of all the relevant facts gathered by both parties is essential to

proper litigation.’” Arch Ins. Co. v. Centerplan Constr. Co., LLC, No. 3:16-CV-01891

(VLB), 2019 WL 1533437, at *2 (D. Conn. Apr. 8, 2019) (quoting Hickman v. Taylor,

329 U.S. 495, 507 (1947)).


         Alternatively, if the Court did intend to preclude YNHH from conducting any

discovery during Phase I, Defendant respectfully requests the order be modified to

allow YNHH to conduct discovery on the same topics as that allowed to the EEOC.


         Per the Court’s Order on Chambers Practices, the Parties telephonically

conferred on this topic on November 18, 2020, and were unable to resolve this

issue.
         Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 4 of 8
                                                          The Hon. Vanessa L. Bryant
                                                                 November 20, 2020
                                                                             Page 4


       Although the EEOC objects to YNHH’s requested relief, it joins in YNHH’s

request for a telephonic conference with the Court to discuss this issue.


Very truly yours,

SEYFARTH SHAW LLP




Christopher J. DeGroff
           Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 5 of 8

                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                   Boston Area Office
                                                                           JFK Federal Building
                                                                15 New Sudbury Street, Room 475
                                                                        Boston, MA 02203-0506
                                                                        Website: www.eeoc.gov




November 20, 2020

The Hon. Vanessa L. Bryant
Abraham Ribicoff Federal Building
450 Main Street, Annex 135
Hartford, CT 06103

                     Re:   EEOC v. Yale New Haven Hospital, Inc.
                           Civil Action No. 3:20-cv-00187-VLB

Dear Judge Bryant:

      Regrettably, Defendant YNHH objected to including EEOC’s full position in

a single joint submission and asked us to prepare this separate letter, which they

offered to attach to their filing. Although EEOC objects to YNHH’s requested

relief, as set forth below, it joins in YNHH’s request for a telephonic conference

with the Court to discuss this matter. EEOC’s positions regarding the views

expressed in Defendant’s letter are as follows:

      1.       YNHH’s Reversal of Position. On October 29, 2020, Plaintiff EEOC

requested clarification on the wording of the Court’s October 16, 2020, Order

(ECF No. 45) and requested a discovery conference because the Order did not

specifically provide for written or oral discovery by Plaintiff concerning the Phase

I issues for which EEOC had the burden of proof. YNHH did not join in that

request, nor did it seek any clarification as to whether YNHH could serve written

discovery. It did not do so because it was YNHH’s position, as asserted to this

Court and to EEOC, that ECF No. 45 precluded any discovery from either party

other than what was provided in the Order, namely YNHH’s identification of those
         Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 6 of 8




individuals subjected to the Late Career Practitioner Policy and EEOC’s

identification of those individuals on that list for whom it would seek relief. See

ECF 47. In fact, during the parties’ meet and confer prior to the filing of ECF 47,

YNHH explained to the EEOC that it did not even need discovery on the

employment relationship or integrated enterprise issues, explaining that it could

support its motion for summary judgment on the employer issues with simple

affidavits.

       On November 3, 2020, this Court granted in part and denied in part the

EEOC’s request. See ECF 48. The Court denied EEOC’s request for a discovery

conference, but it ordered that EEOC could conduct discovery “on both the

Aggrieved Individuals and Defendant's interrelationships with third-party medical

group entities,” gave the EEOC 48 additional days to complete this discovery (on

top of the original 24), and adjusted deadlines accordingly. It did not provide for

YNHH to serve written discovery upon EEOC, nor contemplate EEOC responding

to written discovery requests from YNHH. This is consistent with YNHH’s

position before this Court and as argued to EEOC, resulting in the filing of ECF

47.

       It is EEOC’s position that ECF 48 confirmed YNHH’s stated position.

Nothing has changed to justify Defendant’s change of position, given that the

Court has kept the relative timing of everything else essentially the same. The

abrupt change in position can only be explained by the reality that, so long as

EEOC was prevented from completing necessary discovery to meet its burdens

of proof, Defendant YNHH was tactically content with not pursuing discovery



                                          2
           Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 7 of 8




from EEOC or enlarging the time to do so. YNHH should not now be permitted to

reverse its position.

      2.       Proposed Compromise. EEOC rejected the so-called compromise

both because the interrogatories contain multiple subparts far exceeding the

allowable limit without court permission (and about which the parties have not

reached a corresponding agreement regarding EEOC’s interrogatories to

Defendant) and because both the interrogatories and the requests for production

would require far more time to respond to than the Court has allowed, because

they require individual responses and document collections from each of up to

170 individuals. In addition, EEOC’s efforts to contact those subjected to the

Policy (Defendant’s list contained 170 names) have been hampered because the

spreadsheet the Court ordered YNHH to provide on November 6 did not contain

the contact information previously promised by Defendant and, in some cases,

no usable contact information at all. Only on November 19 did YNHH provide all

the required information that the Court had ordered. Therefore, EEOC rejected

Defendant’s offer.

      3.       Prejudice. YNHH’s discovery requests do not seek legal theories

and, in any event, YNHH already knows what EEOC’s legal theories are because

the EEOC spelled them out in great detail. See, e.g., ECF No. 31. Having all of the

necessary information in its possession, custody, or within its control, YNHH can

conduct its own internal factual investigation regarding the 170 individuals it

identified on November 6, 2020 (to the extent it has not already), and it can

determine without EEOC’s assistance the extent to which those physicians were



                                         3
           Case 3:20-cv-00187-VLB Document 50 Filed 11/20/20 Page 8 of 8




involved with it. It certainly has all the information that the EEOC has sought

regarding its relationship with Yale Medical School and the Northeast Medical

Group.

      4.       YNHH’s Alternative Position. If this Court did not intend to preclude

YNHH from conducting discovery during Phase I and now further clarifies the

Order to allow YNHH to conduct written discovery, the EEOC asks that the Court

reexamine the parties’ joint Rule 26(f) Report (ECF 36) and allow discovery to

proceed on the basis then negotiated and agreed to by the parties, with the

discovery cut-off date proposed by Defendant: June 1, 2021.

Respectfully submitted,


s/ Markus L. Penzel______
Attorney for Plaintiff
Markus L. Penzel
Senior Trial Attorney
U.S. Equal Employment Opportunity
Commission
John F. Kennedy Federal Building
Room 475
Boston, MA 02203
Tel: (617) 865-3679
Fax: (617) 565-3196
Markus.Penzel@eeoc.gov

Kimberly A. Cruz
Supervisory Trial Attorney
U.S. Equal Employment Opportunity
Commission
New York District Office
33 Whitehall Street, 5th Floor
New York, NY 10004
Tel: (929) 506-5345
Fax: (212) 336-3623
kimberly.cruz@eeoc.gov




                                           4
